                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                            '
                                                    '
V.                                                  '   CASE NO. 1:12-CR-46
                                                    '
CLARENCE ROBERT WARD                                '

                           ORDER ADOPTING
        FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE

       The Court referred this matter to United States Magistrate Judge Keith F. Giblin, at Beaumont,

Texas, for consideration pursuant to 28 U.S.C. ' 636(b) and the Local Rules for the United States

District Court for the Eastern District of Texas. In accordance with 18 U.S.C. ' 3401(i) and 18 U.S.C.

' 3583(e), Judge Giblin held a hearing and submitted findings of fact and a recommendation on the

revocation of the defendant=s supervised release.

       Having conducted the proceedings in the form and manner prescribed by Federal Rule of

Criminal Procedure 11 and 18 U.S.C. ' 3583, the magistrate judge issued his Findings of Fact and

Recommendation on Plea of True [Clerk’s Doc. No. 51]. The magistrate judge recommended that the

Court revoke the defendant=s supervised release and impose a term of imprisonment for the

revocation with no additional term of supervision to follow.

       The parties have not objected to the magistrate judge=s recommendation. After review, the

Court concludes that the Findings of Fact and Recommendation should be accepted.

       It is ORDERED that the Findings of Fact and Recommendation on Plea of True [Clerk’s Doc. No.

51] are ADOPTED. The Court finds that the defendant, Clarence Robert Ward, violated conditions

of his supervised release. The Court accordingly ORDERS that the defendant=s term of supervision

is REVOKED. Pursuant to the magistrate judge=s recommendation, the Court ORDERS the

                                                    1
defendant to serve a term of twenty-four (24) months imprisonment, with credit for time spent in

federal custody and no further supervision to follow.

        SIGNED this the 18 day of January, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                 2
